Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer(s) filed on 6/28/21 have been reviewed and are accepted.  The terminal disclaimer(s) have been recorded.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leslie Streeter on 6/28/21.
	Application is changed as follows:

Change Specification [0006] from “some processes use of carbon black" to – some processes use carbon black –.

Change Specification [0012] from “in an process" to – in a process –.

Change Specification [0040] from “In some embodimentsl" to – In some embodiments –.

Change Specification [0049] from “polyolefin compositions is" to – polyolefin compositions are –.

Change Specification [0057] from “intermeshing double screw" to – intermeshing double screws –.

Change Specification [0059] from “Controller (10) also send" to – Controller (10) also sends –.

Change Specification [0061] from “Controllers (50)" to – Controller (50) –.

Change Specification [0062] from “lines (16) through which the additives are supplied to hopper (7)" to – lines (16) through which the additives are supplied to mixing device (25) –.


Change claim 15, last line from “resulting polyolefin pellets" to – polyolefin pellets prepared in the extruder device –.




 
Cancel claim 3.

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Rohatgi et al (US 2013/0099424, already of record), Emery et al (US 4448736, already of record), TYNYS et al (US 2017/0002187, already of record) and Mort, III et al (US 2011/0124545, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  adjusting the flow rate of the polyolefin powder to the mixing device in response to the measured flow rate of the polyolefin pellets. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743